83 F.3d 426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Linda L. ADAMS, Plaintiff-Appellant,v.JCPENNEY COMPANY, INC.;  Federal Insurance Company,Subsidiary of Chubb Group of Insurance Companies,Defendants-Appellees.
No. 94-36041.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 8, 1996.Decided April 24, 1996.

Before:  REINHARDT, KOZINSKI and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
While the summary plan description could have been clearer, it didn't contradict the policy.   Loss of hearing does not necessarily include partial loss.   That a "loss" resulted in a fixed entitlement, equal to a year and a half in salary, makes total loss the more plausible interpretation.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3